         Case 1:19-cr-00561-LAP Document 342 Filed 07/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 19-CR-561 (LAP)
-against-
                                                 No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Mr. Garbus’s letter dated July

15, 2021 regarding a briefing schedule for Mr. Donziger’s bail

application.      (See dkt. no. 341.)      The Special Prosecutors may

respond to the application [dkt. nos. 336, 339] by July 23,

2021.    Mr. Donziger shall inform the Court if he will reply and,

if so, when.

SO ORDERED.

Dated:       July 15, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
